UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2239


LEONARD L. CLAY,

                    Plaintiff - Appellant,

             v.

KENNETH RILEY, ILA Local Union 1422,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:16-cv-03038-DCN)


Submitted: May 24, 2018                                           Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard Clay, Appellant Pro Se. Allan Riley Holmes, Sr., Cheryl H. Ledbetter, GIBBS
& HOLMES, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leonard L. Clay appeals the district court’s order dismissing his civil action

alleging employment discrimination in violation of the Americans with Disabilities Act.

On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th

Cir. R. 34(b). Because Clay’s informal brief does not challenge the basis for the district

court’s disposition, Clay has forfeited appellate review of the court’s order. See Jackson

v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2